Citation Nr: 1504486	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for right hip bursitis.

7.  Entitlement to an initial compensable rating for left hip bursitis.

8.  Entitlement to an initial compensable rating for right knee bursitis with chondromalacia.

9.  Entitlement to an initial compensable rating for bilateral flat feet with degenerative changes of both feet.

10.  Entitlement to an initial compensable rating for stress related headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, March 2011, and October 2011 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.
The Veteran's claims file shows that he filed a notice of disagreement (NOD) with respect to a June 2014 rating decision.  An October 2014 letter to the Veteran indicates that the RO received the Veteran's NOD with the June 2014 rating decision.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the October 2014 letter reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issue adjudicated in June 2014 for the issuance of a statement of the case (SOC) and instead refers the RO to issue an SOC.

The Veteran has submitted new evidence, which relates to the issues on appeal.  The veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  

The initial rating issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At a pre-discharge VA examination in December 2009, the Veteran was diagnosed with keloids on his chest and back.

2.  At his September 2014 hearing, the Veteran testified that he did not have any keloids prior to service and that he continues to have keloids on his chest and back. 

3.  Based on the diagnosis of keloids on the chest and back while the Veteran was in service, his competent and credible statements, and in affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that he has keloids on the chest and back that began during his military service.  

4.  The Veteran is currently service-connected for left ear hearing loss; in-service acoustic trauma is conceded.

5.  A December 2009 pre-discharge VA examination revealed elevated thresholds of 30 decibels at 3000 Hertz and 25 decibels at 4000 Hertz, but not a right ear hearing loss disability as defined by VA.

6.  The December 2009 VA examiner opined that the etiology of the Veteran's hearing loss was as likely as not due to military noise exposure; the examiner also opined that any future decrease in hearing thresholds would as likely as not be due to the aging process once he moved away from noise exposure.   

7.  A December 2010 VA examination revealed a right ear hearing loss disability as defined by VA.

8.  The Veteran testimony at his September 2014 hearing shows that he had right ear hearing loss when he retired from service.  

9.  Based on the fact that the Veteran had at least some right ear hearing loss as demonstrated by the elevated thresholds at 3000 Hertz and 4000 Hertz in December 2009, while the December 2009 examiner's opinion shows that any future decrease in hearing acuity would be age related, when considering the examiner's positive nexus opinion regarding the etiology of the hearing loss, the evidence supports a finding that the Veteran's current right ear hearing loss disability is at least partly related to his military service.  

10.  As the evidence supports a finding that the Veteran's right ear hearing loss is at least party related to service as evidenced by the elevated thresholds in 2009, based on the positive opinion from the December 2009 VA examiner, the Veteran's competent and credible statements, and in affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that he has right ear hearing loss that is related to his military service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for keloids on the chest and back have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


ORDER

Entitlement to service connection for keloids of the chest and back is granted.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Regrettably, a remand is necessary for the initial rating issues.  The Veteran's testimony indicates that his disabilities have worsened since the last examinations in 2009 and 2010.  Therefore, a remand is necessary to afford the Veteran new examinations.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Kansas City VA Medical Center and from Drs. J.B. and A.P.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the severity of his service-connected PTSD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  In so doing, the examiner should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the score assigned.    

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination to determine the severity of his service-connected GERD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should discuss the nature, severity, and frequency of all signs and symptoms associated with GERD, to include any epigastric distress, abdominal distress, diarrhea, constipation, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner should also indicate the extent to which any symptoms associated with the GERD cause impairment of the Veteran's health (e.g. considerable or severe impairment of health).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine, bilateral hip, right knee, and bilateral feet disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected degenerative disc disease of the lumbar spine, bursitis of the bilateral hips, bursitis with chondromalacia of the right knee, and bilateral flat feet with degenerative changes of both feet. 

A) For the Veteran's lumbar spine, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected degenerative disc disease of the lumbar spine.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

B) For the Veteran's bilateral hips, the examiner should:

i) Provide the range of flexion of the Veteran's bilateral hips and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Elicit information as to any associated symptomatology, to include impairment of the thigh (limitation of abduction, adduction and rotation); flail joint of the hip; and impairment of the femur.  The examiner should also note the presence of any ankylosis.

      C) For the Veteran's right knee, the examiner should:

i) Provide the range of motion of the Veteran's right knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

D) For the Veteran's bilateral feet, the examiner should:

i) Provide the range of motion of the Veteran's bilateral feet and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Describe all symptomatology associated with the bilateral flat feet with degenerative changes of both feet.  The examiner should note whether any of the Veteran's foot symptoms improve upon the use of orthopedic shoes or appliances.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected stress related headaches.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected stress related headaches.  The examiner should opine as to whether the Veteran's headaches consist of characteristic prostrating attacks averaging one in two months over last several months; characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


